                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA
                                      CIVIL MINUTES – GENERAL
 Case No.    LA 18-09887-DSF (MRWx)                                          Date    May 7, 2019
 Title       Joel Bauer and Associates, Inc. v. Sabrina Gibson Hawkins et al


 Present: The Honorable           DALE S. FISCHER, UNITED STATES DISTRICT JUDGE

                  Renee Fisher                                            Not Reported
                  Deputy Clerk                                           Court Reporter
          Attorneys Present for Plaintiffs:                     Attorneys Present for Defendants:
                    Not Present                                            Not Present

 Proceedings:            (IN CHAMBERS) ORDER TO SHOW CAUSE RE: DISMISSAL FOR LACK
                         OF PROSECUTION

       Plaintiffs are ORDERED to show cause why this case should not be dismissed, for lack of
prosecution. Link v. Wabash R. Co., 370 U.S. 626 (1962) (court has inherent power to dismiss for lack
of prosecution on its own motion).  In this matter:

        Defendant Sabrina Gibson Hawkins did not answer the complaint, yet Plaintiffs have failed to
request entry of default, pursuant to Fed. R. Civ. P. 55(a). Plaintiffs can satisfy this order by seeking
entry of default or by dismissing the complaint.

     Plaintiffs must respond to this order within 21 days. Failure to respond to this OSC will be
deemed consent to the dismissal of the action.

        Pursuant to Rule 78 of the Federal Rules of Civil Procedure, the Court finds that this matter is
appropriate for submission without oral argument. The Order to Show Cause will stand submitted on
that date.

      Filing of the above document on or before the date indicated above will constitute a satisfactory
response to the Order to Show Cause




                                                                                            ____ : ____
 Page 1 of 1                            CIVIL MINUTES - GENERAL
                                                                                Initials of Deputy Clerk: rf
